United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3882
                                   ___________

Arbary Phillip Jackson,              *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Missouri Board of Probation and      *
Parole,                              *      [UNPUBLISHED]
                                     *
           Appellee.                 *
                                ___________

                             Submitted: December 3, 2008
                                Filed: January 9, 2009
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Arbary Jackson appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint. Upon de novo review, see Union Elec. Co. v. Mo. Dept. of Conservation,
366 F.3d 655, 657 (8th Cir. 2004), we agree with the district court that Jackson’s
complaint was barred by sovereign immunity, see Board of Trs. of Univ. of Ala. v.
Garrett, 531 U.S. 356, 363 (2001). Jackson’s pro se status does not excuse his failure
to name the proper parties, see Brown v. Frey, 806 F.3d 801, 804 (8th Cir. 1986) (pro


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
se litigants are not excused from complying with substantive and procedural law), and
we decline his request to remand this matter with instructions to allow amendment of
his complaint, see Artis v. Francis Howell N. Band Booster Ass’n, Inc., 161 F.3d
1178, 1182 (8th Cir. 1998) (denying request on appeal to amend complaint to name
defendant in his personal capacity where plaintiff had ample time to seek amendment
but failed to do so). Finally, we conclude the district court did not abuse its discretion
in denying Jackson’s motion for reconsideration. See United States v. Metro. St.
Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006).

      Accordingly, we affirm.
                     ______________________________




                                           -2-